DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-26, 36, 37, 39, and 40-45 had been cancelled in a prior communication.  Claims 27-35, 38, 46, and 47 are pending and are directed to the elected invention, Group I, as identified in the restriction requirement mailed on 02/04/2020.  
The claims are being examined in view of the following species elections identified in the response filed on 05/04/2020:
(a) vortioxetine as the 5HT-1BR stimulating agent; and 
(b) histidine-vortioxetine as the charged chemical moiety.  

Claims 27-32, 35, 38, 46, and 47 read on both of the elected species.  Claims 33 and 34 are withdrawn, with traverse.  

Claims 27-32, 35, 38, 46, and 47 are under current examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-29, 38, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over De Vivo et al. (US 2010/0092454; publication date: 04/15/2020; of record) in view of Sabbagh et al. (US 9,399,039; publication date: 07/26/2016; available under 35 USC 102(a)(2); effectively filed date: 06/30/2015), and further in view of Chen et al. (US 2004/0117125; publication date: 06/17/2004), Sanchez et al. (Pharmacoloogy & Therapeutics; vol 145, pages 43-57; available online from 07/09/2014; cited in the IDS filed on 02/08/2021), and Coleman et al. (Nature Vol 532, pages 334-339; publication date: 04/21/2016).

The claims are examined in view of the election of species 
(a) vortioxetine as the 5HT-1BR stimulating agent; and 
(b) histidine-vortioxetine as the charged chemical moiety.  

De Vivo discloses administration of a selective serotonin reuptake inhibitor (SSRI) for regenerating the integumentary system and/or stimulating the growth of the corresponding cutaneous appendages, particularly body hair and/or head hair (abstract and claim 1).  The method may be used in medical fields (0038) for regenerating the skin and scalp (0031).  Thus, De Vivo discloses a method of boosting skin repair in patients suffering from pathological tissue, skin, and/or hair loss, damage or impairment comprising administering an SSRI.  
De Vivo discloses administering an SSRI such as paroxetine or fluoxetine (0043), but is silent with respect to using vortioxetine, the species elected in the instant application.  
Sabbagh discloses that in addition to fluoxetine and paroxetine, vortioxetine was known to be a SSRI at the time the instant invention was filed (col 2, lines 59-61).  
Chen discloses that fluoxetine blocks SERT (the serotonin transporter; 0221 and 0181).
Sanchez discloses that vortioxetine, has several pharmacological activities including inhibiting the serotonin transporter, SERT.  
Additionally, one having ordinary skill in the art would be aware that the serotonin transporter (SERT) terminates serotonergic signaling through reuptake of the neurotransmitter (i.e. serotonin) into presynaptic neurons.  SERT is a target for antidepressants which block reuptake and prolong neurotransmitter signaling (Coleman: abstract).  
It would have been prima facie obvious to use vortioxetine as the SSRI in De Vivo’s invention because it was known for the same purpose as the substances exemplified by De Vivo, both the fluoxetine listed by De Vivo as well as vortioxetine have SSRI (serotonin reuptake inhibitor) activity.  Please refer to MPEP 2144.06.  
Thus, claims 27 as well as 28 and 29 which further limit the 5-HT1BR-stimulating agent and embrace the elected species are prima facie obvious.
With regard to claim 27, the examiner considers the limitation “to directly stimulate the 5-HT1BR in the patient and thereby boost skin and/or hair repair” to be an intended outcome that inherently occurs when vortioxetine is applied to the relevant portions of the skin noted above because this substance is a direct stimulator of 5-HT1-BR.  
With regard to instant claims 38 and 46, De Vivo discloses medical treatment for skin and scalp in patients who have suffered damage to these tissues (0040).  The examiner considers this to fall within the scope of the term “wound” recited in the instant claims.  

Claims 30-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over De Vivo et al. (US 2010/0092454; publication date: 04/15/2020; of record), Sabbagh et al. (US 9,399,039; publication date: 07/26/2016; available under 35 USC 102(a)(2); effectively filed date: 06/30/2015), Chen et al. (US 2004/0117125; publication date: 06/17/2004), Sanchez et al. (Pharmacoloogy & Therapeutics; vol 145, pages 43-57; available online from 07/09/2014; cited in the IDS filed on 02/08/2021), and Coleman et al. (Nature Vol 532, pages 334-339; publication date: 04/21/2016) as applied to claims 27-29, 38, and 46  above, and further in view of Chandran (US 2006/0241017; publication date: 10/26/2006).  


The relevant disclosures of De Vivo, Sabbagh, Chen, Sanchez, and Coleman are set forth above.  Neither reference discloses the elected species of positively charged chemical moiety: the histidine moiety.
Chandran discloses modifying therapeutic agents with an amino acid can enhance the pharmacological and pharmaceutical properties and particularly the therapeutic index (abstract).  The therapeutic agent may be almost any drug, including the SSRI fluoxetine (table on page 8, left col) and the amino acid is preferably selected from the twenty essential amino acids including histidine (0055).  
It would have been prima facie obvious to modify the selective serotonin reuptake inhibitor vortioxetine with an amino acid such as histidine.  The artisan of ordinary skill would have been motivated to do so in order to improve the therapeutic index of vortioxetine.  The skilled artisan would have had a reasonable expectation of success because Chandran discloses that the requirement for modification with an amino acid is to have a hydroxyl, amino, carboxy, or acylating derivative (abstract) and vortioxetine has an amino group.  

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over De Vivo et al. (US 2010/0092454; publication date: 04/15/2020; of record), Sabbagh et al. (US 9,399,039; publication date: 07/26/2016; available under 35 USC 102(a)(2); effectively filed date: 06/30/2015), Chen et al. (US 2004/0117125; publication date: 06/17/2004), Sanchez et al. (Pharmacoloogy & Therapeutics; vol 145, pages 43-57; available online from 07/09/2014; cited in the IDS filed on 02/08/2021), and Coleman et al. (Nature Vol 532, pages 334-339; publication date: 04/21/2016) as applied to claims 27-29, 38, and 46 above, and further in view of Usala (US 2002/0065222; publication date: 05/30/2002).

The relevant disclosures of De Vivo, Sabbagh, Chen, Sanchez, and Coleman are set forth above.  
De Vivo discloses further that treatment with the inventive composition is effective in restoring scar tissue (scar); however, De Vivo does not unambiguously disclose that the pathological tissue, skin and/or hair loss, damage, or impairment is present after scarification as recited in instant claim 47.  
Usala discloses that hair loss can result from the buildup of scar tissue around surgical or trauma-induced wound sites (0007).  
It would have been prima facie obvious to treat areas of hair loss after surgery and/or due to scarification because one having ordinary skill in the art would recognize this pathology as suitable for treatment with De Vivo’s composition.  See MPEP 2123(I)(D).  

Response to Arguments and Declaration
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.

On pages 3-9, in response to the examiner’s statement that a side by side comparison to the closest prior art was not provided in Figures 1C-K and 1L, Applicant argues that a side by side comparison to the closest prior art, fluoxetine, has been provided and reviews additional experiments presented in the specification that do compare vortioxetine to fluoxetine or placebo.  
The examiner maintains the opinion that as explained previously, Applicant’s use of vortioxetine does not appear to have led to any surprising difference in efficacy of wound healing acceleration and one having ordinary skill in the art would have expected vortioxetine to be effective in improving healing of skin and/or hair based upon its known activity as an SSRI.   In the instant case, the data show that fluoxetine, a compound known to have SSRI activity, and vortioxetine, a compound known to have SSRI activity, perform comparably in enhancing wound healing.  One having ordinary skill in the art would expect this outcome based upon their common, established role as SSRIs.  As stated previously on the record, the examiner also notes that one having ordinary skill in the art would expect agonist activity at a serotonin receptor (in this case 5HT-1BR) would improve healing of the integumentary system.  De Vivo teaches that SSRIs have this effect.  SSRIs cause levels of the endogenous ligand for 5HT-1BR, serotonin (i.e. 5- hydroxytryptamine or 5-HT) to increase, thereby prolonging its effect at its receptor.  Moreover, it was known as of the effective filing date of the instant invention that serotonin itself promotes wound healing:  Tamarkin (US 2007/0292461; publication date: 12/20/2007) discloses that serotonin reduces inflammation and assists healing of experimental skin wounds (0355).  Sabaria (US 8,636,787; issue date: 01/28/2014) discloses that serotonin is a compound that modulates wound healing and is a vasoactive substance.  Boethius (US 2002/0049471; publication date: 04/25/2002) discloses serotonin provides reduction of the opening of a wound.  Pharmacological activation of the same receptor for serotonin (e.g. 5-HT-1BR) with an exogenous agent would be expected to have a similar, although perhaps not identical, effect to increasing the endogenous ligand.  That is to say, activating the 5HT-1BR with a known exogenous agonist such as vortioxetine (see Sanchez: abstract) would be expected to have a similar effect to activating this receptor with serotonin due to serotonin build up in the synaptic cleft.  Thus, the examiner maintains the opinion that the instant invention, as claimed, is not inventive within the meaning of 35 USC 103.  

With regard to the figures and experiments originally presented in the specification and described in the arguments, the examiner notes that the animals given fluoxetine were given a different dose of drug (18 mg/kg) and were pretreated for a different duration (6 weeks, i.e. 42 days) than the animals that were pretreated with vortioxetine (20 mg/kg for 12 days).  This is a dramatically different treatment protocol that could result in sizable differences in outcome.  

The examiner has reviewed all of the experiments presented in the specification for this action and also for the preceding Office actions.  Each of the experiments that do compare the effect on wound healing of fluoxetine to that of vortioxetine show only a marginal difference that in many cases appears not to be statistically significant.  This is why the examiner characterized the effect of fluoxetine and vortioxetine on wound healing as comparable in previous responses.  One having ordinary skill in the art would have expected two drugs that act by a similar mechanism to have similar, but not identical efficacy.  Efficacy can be affected by factors such as binding affinity and clearance from the body, which would not be identical among molecules falling within the same class of active agent.  

Conclusion
No claims are allowed.                                                                                                                                                                                                                                                                                                                                                            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617